Exhibit 10.4 February 7, 2017 Vince Angotti [●] [●] Dear Vince: On behalf of AcelRx Pharmaceuticals, Inc. (the “ Company ”), I am pleased to offer you the position of Chief Executive Officer of the Company. Speaking for myself, as well as the other members of the Company’s Board, we are very excited that you will become the CEO and we look forward to your future success in this position. The terms of your new position with the Company are as set forth below: 1. Position . (a) You will become the Chief Executive Officer of the Company, working out of the Company’s headquarters office in Redwood City, California. You will report to the Board of Directors (the “ Board ”). (b) At the first meeting of the Board following the “Start Date” (defined below), the Company will request the Board to elect or appoint you to the Board as a director. Thereafter, during your employment, at each annual meeting of stockholders at which directors are to be considered for election, the Company will nominate you for election as a director if your term as a director is expiring. (c)You agree to the best of your ability and experience that you will at all times loyally and conscientiously perform all of the duties and obligations required of and from you pursuant to the terms hereof, and to the reasonable satisfaction of the Company. During the term of your employment, you will be expected to devote your full working business time and attention to the business of the Company, the Company will be entitled to all of the benefits and profits arising from or incident to all such work services and advice, and you will not render commercial or professional services of any nature to any person or organization, whether or not for compensation, beyond what you are presently involved in and have disclosed to the Board, without the prior written consent of the Company, such consent not to be unreasonably withheld, and you will not directly or indirectly engage or participate in any business that is competitive in any manner with the business of the Company. Provided you have notified and discussed with the Board in advance, nothing in this letter agreement will prevent you from: (i)accepting speaking, teaching or presentation engagements in exchange for compensation; (ii)serving on boards of charitable organizations; (iii)owning no more than one percent (1%) of the outstanding equity securities of a corporation; or (iv)serving on no more than three board of directors of other noncompetitive domestic or international companies; provided, however, that in all cases, these activities do not unreasonably detract from the performance of your duties for the Company. Vince Angotti February 7, 2017 Page 2 2. Start Date . Subject to fulfillment of any conditions imposed by this letter agreement, you will commence your employment with the Company on March6, 2017 (the “ Start Date ”). 3. Proof of Right to Work . For purposes of federal immigration law, you will be required to provide to the Company documentary evidence of your identity and eligibility for employment in the United States. Such documentation must be provided to us within three business days of your Start Date, or our employment relationship with you will be terminated. 4. Compensation and Benefits . (a) Annual Salary . You will be paid a monthly salary of $50,000.00, which is equivalent to $600,000.00 on an annualized basis (the “ Base Salary ”), less required deductions and tax withholdings. Your salary will be payable in two equal payments per month pursuant to the Company’s regular payroll policy. The Base Salary will be reviewed annually as part of the Company’s normal salary review process. In addition to your Base Salary, for each fiscal year of the Company, you will have the opportunity to earn a targeted annual bonus of 55% of your earned Base Salary based on achievement of the Company’s business objectives that the Board, acting through the Compensation Committee, will define annually. The Board or the Compensation Committee shall have the sole discretion to decide whether you have earned any such bonus and, if so, the amount of such bonus. Except as provided in Sections 5 and 6 below, in order to earn any such bonus, you must be employed by the Company on the date that the Compensation Committee decides to award such bonus. (b) Insurance Benefits . The Company will provide you with the opportunity to participate in the standard benefits plans currently available to other Company executives, subject to any eligibility requirements imposed by such plans. (c) Vacation; Sick Leave . You will be entitled to five weeks paid vacation in addition to sick leave, both to be used according to the Company’s standard policies. (d) Stock Option Grant . In connection with the commencement of your employment, the Company will recommend that the Board grant you an option to purchase 800,000 shares of the Company’s Common Stock (“ Option Shares ”). The exercise price of the Option Shares shall be equal to the fair market value of our Common Stock on the date of grant as determined by reference to the closing sale price as listed on NASDAQ. Subject to the acceleration provisions set forth in Sections 5 and 6 below, the Option Shares will vest with respect to 25% of the Option Shares on the first anniversary of the Start Date and then at the rate of 1/48th of the total number of the Option Shares per month, subject to the acceleration provisions set forth in Sections 5 and 6 below commencing on your Vesting Commencement Date (as defined in your stock option agreement, which date will be your Start Date, as defined above). Vesting will, of course, depend on your continued service with the Company. The option will be subject to the terms of the Company’s 2011 Equity Incentive Plan (the “ Equity Plan ”) and the stock option agreement between you and the Company which will follow the standard form of stock option agreement the Company has generally used for grants to its executive officers. Notwithstanding the foregoing, in the event that the Option Shares and any additional stock award grants subsequently awarded to you by the Board (collectively, the “ Equity Awards ”) are not assumed, substituted or continued by an acquiror in connection with a Change in Control (as such term is defined in the Equity Plan), all of such Equity Awards shall become vested and exercisable (if applicable) as of immediately prior to the effective date of the Change in Control. Vince Angotti February 7, 2017 Page 3 (e) Expenses . The Company shall promptly reimburse you for any out-of- pocket business expenses that you incur in connection with the performance of your duties hereunder, subject to the Company’s policy for senior executives in respect thereof. The Company shall also reimburse you for reasonable attorney’s fees incurred by you in connection with this letter agreement, up to $10,000.00. 5. Change in Control Severance Benefits . (a) Severance Benefits . If: (i) the Company consummates a Change in Control (as such term is defined in the Equity Plan); and (ii) during the period which begins three (3) months prior to consummation of the Change in Control and ends eighteen (18) months following the closing of the Change in Control, (the “ Change in Control Period ”), you incur an Involuntary Termination (as defined below), and such termination constitutes a “separation from service” (as defined under Treasury Regulation Section 1.409A-9(h), without regard to any alternate definition (a “ Separation from Service ”)); and (iii) you remain in compliance with the terms of this letter, then in addition to the Accrued Obligations (as defined below), the Company will provide you with the following severance benefits (for the avoidance of doubt, you will not be designated a participant in, and you will not be eligible to receive benefits under, the Company’s Amended and Restated Severance Benefit Plan): (i)The vesting of any then outstanding Equity Awards shall accelerate in full such that 100% of the then unvested Equity Awards will become immediately vested and exercisable (if applicable) as of the date of your Separation from Service. The Equity Awards that are stock options shall remain exercisable with respect to such vested shares for twelve (12) months following your Separation from Service (but in no event beyond the expiration date of such options), provided, however, that such extended exercise period may be modified by the terms of the definitive agreement for the Change in Control transaction and further provided that any such modification shall not prevent you from exercising your vested options in connection with the Change in Control; Vince Angotti February 7, 2017 Page 4 (ii)A severance payment (the “ CIC Severance Payment ”) equal to twenty-four (24) months, of your then-current base salary (ignoring any reduction in base salary that forms the basis for Resignation for Good Reason), plus an amount equal to 200% of your targeted annual bonus, currently 55%, of your then-current base salary (i.e. 110% of the then-current base salary), less required deductions and withholdings. The CIC Severance Payment will be paid in a lump sum on the first regularly scheduled payroll date to occur after the 60th day following your Separation from Service. (iii)In the event that your Involuntary Termination occurs prior to the date of payment of an earned bonus for the immediately preceding fiscal year (as determined by the Board or the Compensation Committee) (the “ Fiscal Year Bonus ”), you will receive payment of the Fiscal Year Bonus that would have been paid to you had you remained employed by the Company through the date on which the Fiscal Year Bonus is paid. The Fiscal Year Bonus will be paid in a lump sum on the date on which such bonus payments are made to other executives of the Company, but in any case no later than March 15 of the calendar year following the year in which the Fiscal Year Bonus is deemed by the Board or Compensation Committee to be earned and payable; and (iv)If you elect continuing health care coverage under the federal COBRA law or governing state law, the Company shall pay your COBRA premiums to continue your coverage (including coverage for eligible dependents, if applicable) (the “ COBRA Premiums ”) through the period (the “ COBRA Premium Period ”) starting on your Separation from Service and ending on the earliest to occur of: (i) twenty-four (24) months following your Separation from Service; (ii) the date you become eligible for group health insurance coverage through a new employer; or (iii)the date you cease to be eligible for COBRA continuation coverage for any reason, including plan termination. In the event you become covered under another employer's group health plan or otherwise cease to be eligible for COBRA during the COBRA Premium Period, you must immediately notify the Company of such event. Notwithstanding the foregoing, if the Company determines, in its sole discretion, that it cannot pay the COBRA Premiums without a substantial risk of violating applicable law (including, without limitation, Section 2716 of the Public Health Service Act), the Company shall in lieu thereof provide to you a taxable monthly payment in an amount equal to the monthly COBRA premium that you would be required to pay to continue your group health coverage in effect on the date of your employment termination (which amount shall be based on the premium for the first month of COBRA coverage), which payments shall be made on the last day of each month regardless of whether you elect COBRA continuation coverage and shall end on the earlier of (x) the date upon which you obtain other employment or (y)the last day of the 24th calendar month following your Separation from Service date. Vince Angotti February 7, 2017 Page 5 (b) Definitions . The following definitions shall apply for purposes of this letter agreement: (i) Accrued Obligations . Accrued Obligations means, as of the effective date of your termination of employment: (i) your earned, but unpaid, Base Salary; (ii) any reimbursable expenses that you incurred, but have not been reimbursed for; (iii) any amounts or benefits that are vested amounts or vested benefits or that you are otherwise entitled to receive under the provisions of any plan, program, policy or practice of the Company on the effective date of termination, which amounts and/or benefits shall be payable or provided in accordance with the terms of such plan, program, policy or practice. (ii) Cause . Cause means: (i) your willful misconduct, breach of fiduciary duty for personal profit, or falsification of any Company or Company affiliate documents or records; (ii)your dishonesty for the purpose of personal gain or enrichment at the expense of the Company; (iii) your material failure to abide by the code of conduct or other policies (including, without limitation, policies relating to confidentiality and reasonable workplace conduct) of the Company or a Company affiliate; (iv)your unauthorized use, misappropriation, destruction or diversion of any material tangible or intangible asset or corporate opportunity of the Company or a Company affiliate (including, without limitation, your improper use or disclosure of confidential or proprietary information of the Company or a Company affiliate); (v)any intentional act by you which has a material detrimental effect on the reputation or business of the Company or a Company affiliate; (vi)your repeated failure or inability to perform any reasonable assigned duties after written notice from the Company or a Company affiliate, and a reasonable opportunity of no less than thirty (30) days to cure, such failure or inability; (vi)any material breach by you of any employment or service agreement between you and the Company or a Company affiliate, which breach is not cured pursuant to the terms of such agreement; or (vii)your conviction (including any plea of guilty or nolo contendere) of any criminal act involving fraud, dishonesty, misappropriation or moral turpitude, or which impairs your ability to perform your duties. (iii) Involuntary Termination . An Involuntary Termination means: (i) the termination of your employment by the Company for a reason other than death, disability, or Cause or (ii) your Resignation for Good Reason. (iv) Resignation for Good Reason . A Resignation for Good Reason means your voluntary termination from all positions you then hold with the Company, effective within a period of ninety (90) days after you provide written notice to the Company after the initial occurrence of one of the following actions taken without your written consent, which written notice must be provided within thirty (30) days after the initial occurrence of one of the following actions, and must reasonably specify the particulars of the action; provided, however , that following the receipt of notice by the Company, the Company shall have a period of thirty (30) days during which to remedy the action giving rise to a Resignation for Good Reason and if such action is materially remedied by the Company during such period, no event giving rise to a right for a Resignation for Good Reason shall be deemed to have occurred: Vince Angotti February 7, 2017 Page 6 (1)a material diminution in your duties or responsibilities as the Chief Executive Officer of the Company as in effect immediately prior to the date of such actions; (2)a greater than ten percent (10%) aggregate reduction by the Company in your annual base salary or annual target bonus (that is, a material reduction in your cash compensation), as in effect immediately prior to the date of such actions; (3)a non-temporary relocation of your business office to a location that increases your one-way commute by more than thirty-five (35) miles from the location at which you perform duties as of immediately prior to the date of such action; or (4)any other material breach by the Company of this letter agreement. 6. Severance Benefits without a Change in Control . If at any time other than during the Change in Control Period you incur an Involuntary Termination, and such termination constitutes a Separation from Service, and (ii) you remain in compliance with the terms of this letter, then in addition to the Accrued Obligations, the Company will provide you with the following severance benefits: (a)
